PROB 35 Report and Order Terminating Probation/Supervised Release

(Rev. 6/17) Prior to Original Expiration Date 2UIS JUL 1& PH 2:43
ERK | a ———
UNITED STATES DISTRICT COURT $0. OTST. OF GA.
FOR THE
SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

UNITED STATES OF AMERICA

V. Crim. No. 4:11CR00199-1

John E. Stevens

On March 28, 2017, the above named was placed on supervised release for a period of four years. He
has complied with the rules and regulations of supervised release and is no longer in need of supervision. It is
accordingly recommended that he be discharged from supervision.

Respectfully submitted,

TN ed _

Ernest Orlando
U.S. Probation Officer

 

ORDER OF THE COURT

Pursuant to the above report, it is ordered that the defendant is discharged from supervision and that the
proceedings in the case be terminated.

rz
Dated this JEL day of Tuy , 2019,

Loreen

William T. Moore, Jr. GY
Judge, U.S. District Court
